Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the appellant under an information charging the crimes of endangering the health and morals of a child, and assault in the third degree, reversed on the law, the information dismissed and bail exonerated. The testimony of the complaining witness, a six-year-old child, was not under oath; and it was not sufficiently supported by other evidence, as required by section 392 bf the Code of Criminal Procedure. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.